Citation Nr: 1708274	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  04-33 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Allen, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from February 1969 to March 1971. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision issued by the RO, which denied service connection for PTSD.

In January 2006, the Board denied the Veteran's claim for entitlement to service connection for PTSD.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court).  In June 2007, the Court granted a Joint Motion to vacate the Board's January 2006 decision and to remand that matter for further development.  Pursuant to the Court order, the Board remanded the issue on appeal in December 2007 for further development.  In February 2011, the Board remanded the matter again to afford the Veteran a hearing before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, the Veteran previously requested a hearing before the Board.  In March 2016, the Veteran was notified that he was scheduled for a Travel Board hearing on March 15, 2016.  In subsequent correspondence, the Veteran asserted, and the record reflects, that notification of the hearing was not sent until March 8, 2016, only one week prior to the hearing.  Although the Veteran cancelled his Travel Board hearing the day before his hearing, his subsequent statements indicate he was unable to attend due to the limited notice coupled with the distance of the hearing location from his home (over 100 miles away).  The Board finds these factors sufficient to support a new hearing request based on good cause.  38 C.F.R. § 20.704(c).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at his local RO.  Notify the Veteran and his representative, in writing, as to the date, time and location of the hearing, and place a copy of the notification letter in the claim folder.  Appropriate 30 day notice should be given to the Veteran.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, return the claim folder to the Board in accordance with appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

